Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 9-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldsworthy (US 3960629) in view of Slaback et al (US 2009/0071593) for the same reasons as expressed in paragraph 3 of the Office action dated January 6, 2022 with the following added for emphasis only.
Goldsworthy expressed a pultrusion operation which included an injection tube 18 where resin was fed to impregnate and form a saturated strand 23. The saturated strand of rovings 23 is then fed through a forming die 25 (starter die 25which was used to provide the impregnated rovings with its initial form. The reference then passed the shaped impregnated rovings from the shaping die 25 to a first curing stage which included an induction coil 28 for heating the shaped material. Applicant is advised that the reference to Goldsworthy clearly taught the use of a pultrusion die followed by an induction heating chamber as required of the claims. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a die of a length of between .2-.6 meters disposed downstream of the injection box (noting that this is the same location as die 25 in Goldsworthy)  when using polyurethane resins in the pultrusion operation as was known as taught by Slaback et al in the pultrusion operation of Goldsworthy when using such thermosetting polymer resins. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further in view of Hochstetter et al (US 2015/0126646) for the same reasons as expressed in paragraph 4 of the Office action dated January 6, 2022.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with either one of Davies (US 2002/0121722) or Davies (US 2003/0003265) for the same reasons as expressed in paragraph 5 of the Office action dated January 6, 2022.
Claims 21, 22, 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Richeton (US 2015/0129116) for the same reasons as expressed in paragraph 6 of the Office action dated January 6, 2022.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 6 further taken with Hochstetter et al (US 2015/0126646) for the same reasons as expressed in paragraph 7 of the Office action dated January 6, 2022.
Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.
The applicant essentially argues that the reference to Goldsworthy failed to teach the use of a die upstream of the induction heating arrangement of the pultrusion system. While a final shaping die (finishing die 35) is taught to be downstream of the induction heating mechanism: (1) the claims as presented do not exclude such a final shaping die downstream of the induction heating system, and; (2) the reference to Goldsworthy did describe the use of a pultrusion die 25 which was upstream of the heating mechanism in the arrangement. It should be readily seen that this shaping die 25 was disposed downstream of the injection chamber (where the rovings were injected with resin) and the die of Slaback was disposed downstream of the injection chamber therein. 
The applicant also argues that the prior art of record taught away from the sue of the short die as the arrangement in Goldsworthy required heating both conductive and non-conductive materials. Applicant’s argument is misplaced as noted above the reference to Goldsworthy taught passing the material through the die prior to introduction of heating via induction heating and there is NO exclusion of a second die downstream of such a heating operation as the method “comprised” the identified steps (open claim language) and there is no exclusion of the same final shaping die. With regard to the use of reformable epoxy resin with the polyurethane resins (claim 9), the applicant is advised that those skilled in the art would have been aware of the use of such reformable epoxies as they were known per se and available from Zephyros prior to the invention herein.
With regard to the other references (rejections) the applicant merely states that they failed to teach and/or cure the defects present in the rejection of claim 1, however as expressed above, there are no such defects present. Inasmuch as applicant did not specifically address the teachings of the other references, it is deemed appropriate to assume that applicant is in agreement with the Office interpretation of these references. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746